           Case 3:17-cv-00068-MMD-WGC Document 81 Filed 08/24/20 Page 1 of 4



 1
                                   UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4
     CLIFFORD W. MILLER,                            )
 5                                                  )
 6
                              Plaintiff,            )   CASE NO. 3:17-cv-00068-MMD-WGC
                                                    )
 7   vs.                                            )   ORDER SCHEDULING SETTLEMENT
                                                    )   CONFERENCE
 8   ROMEO ARANAS, et al.,                          )
 9                                                  )
                               Defendant.           )
10                                                  )
11          Pursuant to the parties’ notice to proceed with settlement conference (ECF No. 80), a
12
     settlement conference is hereby scheduled to commence on THURSDAY, OCTOBER 15, 2020
13
     at 9:00 A.M., in Reno Courtroom to be determined, Bruce R. Thompson U.S. Courthouse and
14

15   Federal Building, 400 South Virginia Street, Reno, Nevada, before U.S. Magistrate Judge Robert

16   A. McQuaid, Jr.
17          Unless excused by order of the court, clients or client representatives with complete
18
     authority to negotiate and consummate a settlement shall be in attendance at the settlement
19
     conference. This requires the presence of the client or if a corporate, governmental, or other
20

21   organizational entity, an authorized representative of the client.

22          For a defendant, such representative must have final settlement authority to commit the
23   organization to pay, in the representative’s own discretion, a settlement amount up to the
24
     plaintiff’s prayer, or up to the plaintiff’s last demand, whichever is lower. For a plaintiff, such
25
     representative must have final authority, in the representative’s own discretion, to authorize
26

27   dismissal of the case with prejudice, or to accept a settlement amount down to the defendant’s

28
     ORDER SCHEDULING SETTLEMENT CONFERENCE - 1
           Case 3:17-cv-00068-MMD-WGC Document 81 Filed 08/24/20 Page 2 of 4



 1   last offer. If board approval is required to authorize settlement, the attendance of at least one
 2
     sitting member of the board (preferably the chairperson) is absolutely required.
 3
            Any insurance company that is a party or may be contractually required to defend or to
 4
     pay damages, if any, assessed within its policy limits in this case must have a fully authorized
 5

 6   settlement representative present. Such representative must have final settlement authority to

 7   commit the company to pay, in the representative’s own discretion, an amount within the
 8
     policy limits, or up to the plaintiff’s last demand, whichever is lower.
 9
            The purpose of the requirement of personal attendance is to have a representative
10
     present who has both the authority to exercise his or her own discretion, and the realistic
11

12   freedom to exercise such discretion without the negative consequences, in order to settle the

13   case during the settlement conference without consulting someone else who is not present.
14
     In the event counsel for any party is aware of any circumstance which might cast doubt on a
15
     client’s compliance with this paragraph, he/she shall immediately discuss the circumstance with
16
     opposing counsel to resolve it well before the settlement conference, and, if such discussion does
17

18   not resolve it, request a telephone conference with the court and counsel.

19          Counsel appearing for the settlement conference without their client representatives or
20
     insurance company representatives, unless authorized as described above, may cause the
21
     settlement conference to be canceled or rescheduled. If this occurs, the non-complying party,
22
     attorney or insurer may be assessed the costs and expenses, including attorney fees, incurred by
23

24   other parties and the court as a result of such cancellation, as well as any additional sanctions

25   deemed appropriate by the court. Counsel are responsible for timely advising any involved non-
26
     party insurance company of the requirements of this order.
27
     ///
28
     ORDER SCHEDULING SETTLEMENT CONFERENCE - 2
              Case 3:17-cv-00068-MMD-WGC Document 81 Filed 08/24/20 Page 3 of 4



 1             I.      PREPARATION FOR SETTLEMENT CONFERENCE
 2
               Obviously, the conference is intended to facilitate settlement of this case. It will be
 3
     conducted in such a manner as not to prejudice any party in the event settlement is not reached.
 4
     To that end, all matters communicated to the undersigned in confidence will be kept confidential,
 5

 6   and will not be disclosed to any other party, or to the trial judge. The undersigned, of course,

 7   will not serve as the trial judge in this case.
 8
               At the settlement conference the parties, by counsel, may be requested to present a brief
 9
     (5-10 minute) non-confrontational presentation outlining the factual and legal highlights of their
10
     case. [If the parties believe the initial joint session will be counterproductive, please state so in
11

12   your respective settlement briefs along with your rationale for same.] Thereafter, separate,

13   confidential caucuses will be held with each party and/or the party’s representative(s).
14
       I.      PREPARATION FOR SETTLEMENT CONFERENCE
15
               In preparation for the settlement conference, the attorneys for each party shall submit a
16
     confidential settlement conference statement for the court's in camera review. The settlement
17

18   conference statement shall contain the following:

19          1. A brief statement of the nature of the action.
20          2. A concise summary of the evidence that supports your theory of the case, including
21             information which documents your damages claims. You may attach to your statement

22             those documents or exhibits which are especially relevant to key factual or legal issues,
               including selected pages from deposition transcripts or responses to other discovery
23
               requests.
24
            3. An analysis of the key issues involved in the litigation.
25
            4. A discussion of the strongest points in your case, both legal and factual, and a frank
26
               discussion of the weakest points as well. The court expects you to present a candid
27             evaluation of the merits of your case.
28
     ORDER SCHEDULING SETTLEMENT CONFERENCE - 3
          Case 3:17-cv-00068-MMD-WGC Document 81 Filed 08/24/20 Page 4 of 4



 1      5. A further discussion of the strongest and weakest points in your opponents’ case, but only
 2          inf they are more than simply the converse of the weakest and strongest points in your
 3          case.

 4
        6. An estimate of the cost (including attorney fees and costs) of taking this case through
            trial.
 5
        7. A history of settlement discussions, if any, which details the demands and offers which
 6
            have been made, and the reasons they have been rejected.
 7
        8. The settlement proposal that you believe would be fair.
 8
        9. The settlement proposal that you would honestly be willing to make in order to conclude
 9          this matter and stop the expense of litigation.
10          The settlement conference statements shall be received in the Clerk’s Office, 400 S.
11
     Virginia Street, Room 301, not later than THRUSDAY, OCTOBER 8, 2020, by 4:00 P.M.
12
     DO NOT SERVE A COPY ON OPPOSING COUNSEL.
13
            The settlement conference statement should be delivered to the Clerk’s Office in an
14

15   envelope clearly marked “Confidential Contains Settlement Brief.”

16          The purpose of the settlement conference statement is to assist the court in preparing for
17
     and conducting the settlement conference. In order to facilitate a meaningful conference, your
18
     utmost candor in responding to all of the above listed questions is required. The settlement
19
     conference statements will not be seen by the trial judge. The confidentiality of each statement
20

21   will be strictly maintained in my chambers. Following the conference, the settlement conference

22   statements will be destroyed.
23
            Dated this 24th day of August, 2020.
24

25                                                 U.S. Magistrate Judge, Robert A. McQuaid, Jr.
26

27

28
     ORDER SCHEDULING SETTLEMENT CONFERENCE - 4
